EXHIBIT 10.15.10
Fiscal Year [20_ _] Financial Goal Restricted Stock Units
Terms and Conditions
You have received an Award of Restricted Stock Units (the “Units”) under the
Monsanto Company 2005 Long-Term Incentive Plan, as amended (the “Plan”). The
Grant Date and the number of Units initially covered by this Award (the “Initial
Number of Units”) are set forth in the document you have received entitled
“Fiscal [20_ _] Long-Term Incentive Statement.” The maximum number of Units that
you may receive under this Award (the “Maximum Number of Units”) is two times
the Initial Number of Units. The Fiscal [20_ _] Long-Term Incentive Statement
and these terms and conditions collectively constitute the Award Certificate for
the Units, and describe the provisions applicable to the Units.
     1. Definitions. Each capitalized term not otherwise defined herein has the
meaning set forth in the Plan or, if not defined in the Plan, in the attached
Fiscal [20_ _] Long-Term Incentive Statement. The “Company” means Monsanto
Company, a Delaware corporation incorporated February 9, 2000.
     2. Nature of Units. The Units represent the right to receive, in certain
circumstances, a number of Shares determined in accordance with the Fiscal [20_
_] Long-Term Incentive Statement and these terms and conditions. Until such time
(if any) as Shares are delivered to you, you will not have any of the rights of
a common stockholder of the Company with respect to those Shares, your rights
with respect to the Units and those Shares will be those of a general creditor
of the Company, and you may not sell, assign, transfer, pledge, hypothecate,
give away, or otherwise dispose of the Units. Any attempt on your part to
dispose of the Units will result in their being forfeited. However, you shall
have the right to receive a cash payment (the “Dividend Equivalent Payment”)
with respect to the Units (if any) that vest pursuant to this Award, subject to
withholding pursuant to paragraph 6 below, in an amount equal to the aggregate
cash dividends that would have been paid to you if you had been the record
owner, on each record date for a cash dividend during the period from the Grant
Date through the settlement date of the Units, of a number of Shares equal to
the number of Units that vest under this Award. The Dividend Equivalent Payment
shall be made on such settlement date. You shall not be entitled to receive any
payments with respect to any non-cash dividends or other distributions that may
be made with respect to the Shares.
     3. Vesting of Units. (a) 162(m) Performance Goal. Subject to Section 5, in
order to vest in the Maximum Number of Units or any lesser number of Units under
this Award, the 162(m) Performance Goal must be met (as determined and certified
by the Committee following August 31, [20_ _][second year after grant]). The
“162(m) Performance Goal” is that the Company’s Net Income, as defined in the
next sentence, must exceed zero for the period from September 1, [20_ _][year of
grant] through August 31, [20_ _]. “Net Income” means gross profit (i) minus
(A) sales, general and administrative expenses, (B) research and development
expense, (C) amortization, (D) net interest expense, and (E) income taxes and

1



--------------------------------------------------------------------------------



 



(ii) plus or minus other income and expense; all as reported in the Company’s
financial statements; but excluding positive or negative effects of
(I) restructuring charges and reversals, (II) the outcome of lawsuits,
(III) research and development write-offs on acquisitions, (IV) impact of
liabilities, expenses or settlements related to Solutia, Inc. or agreements
associated with a Solutia, Inc. plan of reorganization, (V) unbudgeted business
sales and divestitures, and (VI) the cumulative effects of changes in accounting
methodology made after August 31, [20_ _][year of grant].
     (b) EPS, Cash Flow, and ROC Goals. If the Section 162(m) Performance Goal
is met, then the number of Units eligible for vesting under this Award will be
determined one-third based upon the Company’s achievement of cumulative earnings
per share (the “EPS Goal”), one-third based upon the Company’s achievement of
cumulative cash flow (the “Cash Flow Goal”), and one-third based upon the
Company’s achievement of return on capital (the “ROC Goal,” and, together with
the EPS Goal and the Cash Flow Goal, the “Goals” and each, singularly, a “Goal”)
for fiscal years [20_ _ and 20_ _] as compared to the Goals set forth on
Exhibit A hereto. Not later than November 15, [20_ _], the Committee will
determine the extent to which the Goals have been met and the number of Units
eligible for vesting under this Award and the number of Units to be forfeited,
as follows.
Below Threshold-Level Performance: For each Goal as to which performance is
below threshold level, one-third of the Initial Number of Units shall be
forfeited.
Above Threshold-Level/Below Target Performance: For each Goal as to which
performance is at or above threshold level but below target level, a number of
Units shall become eligible for vesting, equal to (i) one-third of the Initial
Number of Units times (ii) the percentage determined by straight-line
interpolating between 50% and 100%, based on the relationship between actual
performance, threshold-level performance, and target-level performance for the
applicable Goal.
Target-Level Performance: For each Goal as to which target-level performance is
achieved, one-third of the Initial Number of Units shall be eligible for
vesting.
Above Target-Level Performance: For each Goal as to which greater than
target-level performance is achieved, a number of Units shall become eligible
for vesting, equal to (i) one-third of the Initial Number of Units times
(ii) the percentage determined by straight-line interpolating between 100% and
200%, based on the relationship between actual performance, target-level
performance, and outstanding-level performance for the applicable Goal (for this
purpose, performance above the outstanding level for the applicable Goal shall
be deemed to be performance at such outstanding level).
     (c) Number of Units; Effect of Forfeiture. From the Grant Date through
November 14, [20_ _][second year after grant], the number of Units subject to
this Award shall be the Initial Number of Units. Subject to Section 5, if the
162(m) Performance Goal is not met, or if none of the Goals is met at the
threshold level or above, all Units under this Award will be forfeited as of
November 15, [20_ _][second year after grant]. Otherwise, subject to

2



--------------------------------------------------------------------------------



 



Section 5, the number of Units subject to this Award from November 15, [20_
_][second year after grant] through August 31, [20_ _]third year after grant]
shall be the number of Units that are eligible for vesting after application of
the foregoing and those Units will vest effective as of August 31, [20_ _]third
year after grant], except as otherwise provided in paragraph 3(d) below.
     (d) Effect of Termination of Service. If you incur a Termination of Service
before August 31, [20_ _][second year after grant] as a result of a Job
Elimination (other than a Job Elimination subsequent to a Change of Control,
which shall be governed by Section 5(d)), a Retirement Event, or your Disability
or death (each, a “Proration Event”), then effective as of November 15, [20_
_][second year after grant], a number of Units shall vest, equal to (i) the
number of Units (if any) that become eligible for vesting, based upon the
application of paragraphs (a), (b) and (c) above, times (ii) a fraction (the
“Proration Fraction”), the numerator of which is the number of days from
September 1, [20_ _][year of grant] through your date of termination, and the
denominator of which is 731 (subject to the special rule of Section 5(c)(iv)
that applies in the event that a Change of Control occurs between such
Termination of Service and August 31, [20_ _][second year after grant]). If your
employment terminates on or after August 31, [20_ _][second year after grant]
and before August 31, [20_ _][year of grant] as a result of a Job Elimination
(other than a Job Elimination subsequent to a Change of Control, which shall be
governed by Section 5(d)), a Retirement Event, or your Disability or death,
effective as of the date of such Termination of Service, (x) if such Termination
of Service precedes a Change of Control, a number of Units subject to this Award
shall vest, equal to the number of Units (if any) that become eligible for
vesting, based upon the application of paragraphs (a), (b) and (c) above or
(y) if such Termination of Service follows a Change of Control, the applicable
Replacement Award shall vest in full. Except as provided in Section 5(d), if
your employment terminates before August 31, [20_ _][third year after grant] for
any other reason, all Units subject to this Award shall be forfeited as of the
date of your termination. For purposes of this Agreement, “Retirement Event”
means a Termination of Service (other than by the Company for Cause) on or after
the later of your 55th birthday and the date on which you complete five years of
service with the Company and any of its Subsidiaries or Affiliates, and “Job
Elimination” means a Termination without Cause due to a job-elimination or
divestiture of the Affiliate or Subsidiary by which you were employed.
     4. Delivery of Shares. The Company shall deliver to you a number of Shares
equal to the number of Units (if any) that vest pursuant to this Award (except
that in the event of settlement following conversion of this Award into a cash
account pursuant to Section 5(a), delivery shall be in cash), subject to
withholding as provided in paragraph 6 below. Such delivery shall take place as
soon as practicable, but in no event more than 90 days, after August 31, [20_
_][third year after grant]. Notwithstanding the foregoing, with respect to a
Termination of Service that is a “separation from service” within the meaning of
Section 409A of the Code and that occurs during the two-year period following a
Change of Control that qualifies as an event described in
Section 409A(a)(2)(A)(v) of the Code and the regulations thereunder, such
delivery shall take place as soon as practicable following the date of the
applicable Termination of Service. Nothing in this Agreement, including
Section 5, shall

3



--------------------------------------------------------------------------------



 



preclude the Company from settling upon a Change of Control an Award that is not
replaced by a Replacement Award (as defined below), to the extent effectuated in
accordance with Treas. Regs. § 1.409A-3(j)(ix).
     5. Change of Control. The provisions of this Section 5 shall govern vesting
of this Award upon a Change of Control, notwithstanding the provisions of
Section 11.17 of the Plan.
     (a) Upon the occurrence of a Change of Control, notwithstanding any other
provision of this Award Certificate, the number of Units subject to this Award
shall vest in full, except to the extent that another award meeting the
requirements of Section 5(b) is provided to you to replace this Award (any award
meeting the requirements of Section 5(b), a “Replacement Award”). In the event
that no Replacement Award is so provided to you, this Award shall be converted
into a cash account (based on the number of Units as of the date of the Change
of Control (determined in accordance with Section 5(c)) and the value per Share
as of the Change of Control), which shall accrue interest at the applicable
federal short-term rate provided for in Section 1274(d)(1)(A) of the Code, and
be settled in accordance with Section 4 above. For clarity, such account shall
be fully vested as of the Change of Control, in no event shall the amount of
such account be increased or decreased as a result of the circumstances of a
subsequent Termination of Service, and the provisions of Section 2 relating to
Dividend Equivalent Payments shall cease to apply following conversion of this
Award into a cash account.
     (b) An award shall meet the conditions of this Section 5(b) (and hence
qualify as a Replacement Award) if: (i) it is a restricted stock unit in respect
of publicly traded equity securities of the Company or the surviving corporation
following the Change of Control, (ii) it has a value at least equal to the value
of the Units subject to this Award as of the date of the Change of Control
(determined in accordance with Section 5(c)) and provides for vesting based
solely on continued service (with no performance conditions), (iii) it contains
terms relating to vesting (including with respect to Termination of Service)
that are substantially identical to those of this Award, and (iv) its other
terms and conditions are not less favorable to you than the terms and conditions
of this Award as of the date of the Change of Control. Without limiting the
generality of the foregoing, a Replacement Award may take the form of a
continuation of this Award if the requirements of the preceding sentence are
satisfied. If a Replacement Award is granted, the Units shall not vest upon the
Change of Control. The determination of whether the conditions of this Section
5(b) are satisfied shall be made by the Committee, as constituted immediately
before the Change of Control, in its sole discretion.
     (c) For purposes of this Section 5, the number of Units subject to this
Award as of a Change of Control shall be determined in accordance with the
following rules:
          (i) If the date of the Change of Control is after August 31, [20_
_][year of grant]

4



--------------------------------------------------------------------------------



 



and prior to September 1, [20_ _][first year after grant], the number of Units
subject to this Award as of such Change of Control shall be the Initial Number
of Units.
          (ii) If the date of the Change of Control is after August 31, [20_ _]
and prior to September 1, [20_ _][second year after grant], the number of Units
subject to this Award as of such Change of Control shall be the sum of (x) 50%
of the Initial Number of Units plus (y) 50% of the number of Units that would
have become eligible for vesting under Section 3(b) above, if Goal achievement
were measured solely based upon the degree of achievement of the fiscal year
[20_ _][year after grant] goals (assuming for this purpose that the Section
162(m) Performance Goal was achieved), the determination of such achievement to
be made by the Committee no later than the date of the Change of Control, it
being understood that to the extent that all necessary performance results are
not available as of such date, the Committee shall make a good faith estimate.
          (iii) If the date of the Change of Control is after August 31, [20_
_][second year after grant] and prior to September 1, [20_ _][third year after
grant], the number of Units subject to this Award as of such Change of Control
shall be determined pursuant to paragraph 3(c), except that if the date of the
Change of Control is after August 31, [20_ _][second year after grant] and
before November 15, [20_ _][second year after grant], the adjustments to the
number of Units pursuant to paragraphs 3(a) and (b) shall apply effective as of
the date of such Change of Control (and the Committee shall make the
determinations necessary for application of such adjustments no later than the
date of the Change of Control, it being understood that to the extent that all
necessary performance results are not available as of such date, the Committee
shall make a good faith estimate).
          (iv) Notwithstanding the foregoing provisions of this Section 5(c), if
you have incurred a Termination of Service that is a Proration Event before the
date of a Change of Control, the number of Units subject to this Award as of
such Change of Control shall be determined by multiplying the number of Units
determined in accordance with the rules set forth in the preceding paragraphs of
this Section 5(c) by the Proration Fraction.
     (d) If you experience (x) a Termination without Cause or (y) a termination
under circumstances entitling you to severance benefits under a constructive
termination provision (including, without limitation, a “good reason” provision
or a constructive “involuntary termination” provision) of an agreement, plan or
program covering you, in either case, at any time following a Change of Control,
the applicable Replacement Award shall vest in full.
     6. Withholding. Notwithstanding any other provision of this Award
Certificate, your right to receive the Dividend Equivalent Payment and to
receive Shares in settlement of any Units is subject to withholding of all taxes
that are required to be paid or withheld in connection with such Dividend
Equivalent Payment or the delivery of such Shares. With respect to the delivery
of Shares, you must make arrangements satisfactory to the Company for the
payment of any such taxes.

5



--------------------------------------------------------------------------------



 



     7. Recoupment Policy. Notwithstanding any other provision of this Award
Certificate, this Award shall be subject to the terms of the Company’s
Recoupment Policy, which is hereby incorporated herein by reference.
     8. No Right to Continued Employment or Service. This Award Certificate
shall not limit or restrict the right of the Company or any Affiliate to
terminate your employment or service at any time or for any reason.
     9. Effect of Award Certificate; Severability. This Award Certificate shall
be binding upon and shall inure to the benefit of any successor of the Company.
The invalidity or enforceability of any provision of this Award Certificate
shall not affect the validity or enforceability of any other provision of this
Award Certificate.
     10. Amendment. The terms and conditions of this Award Certificate may not
be amended in any manner adverse to you without your consent.
     11. Plan Interpretation. This Award Certificate is subject to the
provisions of the Plan, and all of the provisions of the Plan are hereby
incorporated into this Award Certificate. If there is a conflict between the
provisions of this Award Certificate and the Plan, the provisions of the Plan
govern. If there is any ambiguity in this Award Certificate, any term that is
not defined in this Award Certificate, or any matters as to which this Award
Certificate is silent, the Plan shall govern, including, without limitation, the
provisions of the Plan addressing construction and governing law, as well as the
powers of the Committee, among others, to (a) interpret the Plan, (b) prescribe,
amend and rescind rules and regulations relating to the Plan, (c) make
appropriate adjustments to the Units in the event of a corporate transaction,
and (d) make all other determinations necessary or advisable for the
administration of the Plan.

6



--------------------------------------------------------------------------------



 



Definition of Performance Metrics for Restricted Stock Units
Fiscal [20_ _] — Fiscal [20_ _]
Diluted Earnings Per Share (EPS)

•   Defined in accordance with the Monsanto Company Statement of Consolidated
Operations   •   Items, either positive or negative, that are deemed to be
extraordinary by the People and Compensation Committee of the Board of Directors
are excluded for purposes of Earnings Per Share (but not Cash Flow) calculations

  Ø   Restructuring charges and reversals     Ø   Impact of lawsuit outcomes    
Ø   In process R&D write-offs on acquisitions     Ø   Impact of Solutia-related
liabilities, expenses, settlements or agreements associated with Solutia’s
reorganization plan     Ø   Impact of unbudgeted business sales/divestitures    
Ø   Impact of changes in accounting rules

Cash Flow from Operating and Investing Activities

•   Defined in accordance with the Monsanto Company Statement of Consolidated
Cash Flows   •   Items, either positive or negative, that are deemed to be
extraordinary by the People and Compensation Committee of the Board of Directors
are excluded for purposes of Cash Flow calculations

  Ø   Impact of acquisitions     Ø   Impact of agreements associated with
Solutia’s emergence from bankruptcy

Return on Capital (ROC)

•     Earnings before interest and after taxes (EBIAT) divided by the average of
the prior year-end and current year total assets less non-interest bearing
liabilities, less excess cash (cash over $150,000,000)

         
ROC =
  EBIAT    
 
       
 
  (Total Assets — non-interest bearing liabilities — excess cash)    

•   Items, either positive or negative, that are deemed to be extraordinary by
the People and Compensation Committee of the Board of Directors are excluded for
purposes of Return on Capital calculations

  Ø   Impact of acquisition

7